            Case 1:19-cr-10117-IT Document 610 Filed 12/02/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                 )
UNITED STATES OF AMERICA                         )
                                                 )
       v.                                        ) Criminal No. 1:19-cr-10117-IT
                                                 )
GORDON CAPLAN,                                   )
                                                 )
               Defendant.                        )
                                                 )

    GORDON CAPLAN’S ASSENTED-TO MOTION FOR RETURN OF PASSPORT

       Gordon Caplan respectfully moves for the return of his United States passport, which is in

custody of the United States Probation/Pretrial Services Office in the Southern District of New

York. Counsel for the government has informed undersigned counsel that it assents to this Motion.

In support of this Motion, Mr. Caplan states as follows:

       1.      Mr. Caplan was arrested on March 12, 2019 in the Southern District of New York,

and on April 3, 2019 he made his initial appearance in this Court.

       2.      As part of his release conditions, the Court ordered that Mr. Caplan surrender any

passports to the United States Probation/Pretrial Services Office. Mr. Caplan had surrendered his

passport at the time of his arrest in the Southern District of New York.

       3.      Mr. Caplan subsequently pleaded guilty to a one count Information alleging

violation of 18 U.S.C. § 1349, and on October 3, 2019 the Court sentenced Mr. Caplan to one

month of imprisonment, followed by one year of supervised release.

       4.      Mr. Caplan thereafter reported to the facility to which he was designated by the

Bureau of Prisons, and he completed his prison term on November 22, 2019.

       5.      The United States Probation/Pretrial Services Office in the Southern District of

New York remains in possession of Mr. Caplan’s passport.
           Case 1:19-cr-10117-IT Document 610 Filed 12/02/19 Page 2 of 3



       Accordingly, Mr. Caplan respectfully requests that the Court direct the United States

Probation/Pretrial Services Office to return his United States passport to him or to undersigned

counsel.



Dated: December 2, 2019                     Respectfully submitted,

                                            By: /s/ Joshua S. Levy
                                               Joshua S. Levy (BBO #563017)
                                               Christopher J. Walsh (BBO #685252)
                                               Ropes & Gray LLP
                                               800 Boylston Street
                                               Boston, MA 02199-3600
                                               Tel: (617) 951-7000
                                               joshua.levy@ropesgray.com
                                               christopher.walsh@ropesgray.com

                                                Attorneys for Defendant Gordon Caplan




                                               2
           Case 1:19-cr-10117-IT Document 610 Filed 12/02/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 2, 2019, I filed the foregoing with the United States

District Court for the District of Massachusetts using the CM/ECF system, and caused it to be

served on all registered participants via the notice of electronic filing (the “NEF”).



 Dated: December 2, 2019
                                                      /s/ Joshua S. Levy
                                                      Joshua S. Levy




                                                  3
